Title: From Alexander Hamilton to James McHenry, 25[–27] May 1799
From: Hamilton, Alexander
To: McHenry, James


New York, May 25 [–27] 1799. “I recur to two of your letters of the 9th. & 10th. instant. The reflections in the first respecting the inlistment of foreigners intirely accord with my impressions, as you have heretofore seen. I adhere to the opinion, that none but natives or naturalised citizens ought to be engaged. Of the latter, residence in this Country anterior to our Revolution to be proved to the satisfaction of the recruiting Officer, or a certificate of naturalization ought to be the criterion, and none ought to be enlisted who have not resided in the County where they shall be inlisted at least one year immediately preceding the inlistment. It is true that contraventions of the rule, by imposition upon or connivance of the recruiting officers, will in some instances happen. But they will not be so numerous as to prevent the object being essentially at⟨tained.⟩ The idea is held out in your letter of postponing the inlistment of foreigners until after a district should be exhausted of natives willing to inlist. I should doubt the expediency of a distinction which is not to be permanent. The preference might create disgust and perhaps an injurious collision. I shall be glad to know speedily the result of your further consideration of the subject. In a scene so near the seat of Government as that in which the late insurrection has existed and so perfectly within its command the policy of stationing for any length of time a small body of foot soldiers with the manifest intention to awe the spirit of insurrection appears to me questionable.…”
